DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on January 22, 2020 for application number 16/749,142. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuyama et al. (US Patent No. 6,990,947), hereinafter “Kuzuyama”, in view of Rawlings (US Patent No. 4,708,118), hereinafter “Rawlings”.
Regarding claim 1, Kuzuyama discloses a fluid control system (system of Fig 1, controlling at least a flow of air and a flow of fuel to engine 11; Fig. 1; col. 3, lines 54-56; col. 4, lines 21-30) for an engine (Fig. 1 (11); col. 3, lines 54-56) comprising: an air pathway (Fig. 1 (25); col. 4, lines 17-19) to carry air (air that passes through element 25; col. 4, lines 17-19) to the engine (Fig. 4 (11); col. 3, lines 57-59; col. 4, lines 17-19); a fuel pathway (Fig. 1 (28); col. 4, lines 9-24) to carry a fuel (fuel that passes through 28; col. 4, lines 19-24) to the engine (Fig. 1 (11); col. 3, lines 57-59; col. 4, lines 19-31); and at least one temperature control device (Fig. 1 (33, 34); col. 4, lines 31-34, 55-58) to control temperatures of the air (air that passes through 25; col. 4, lines 31-34, 55-58), wherein the temperature control device (33, 34) maintains the air at a temperature (temperature of the air passing through 25, maintained by 33, 34; col. 4, lines 31-34, 55-58) based on a target air-fuel ratio (a temperature of the intake air through air pathway 25 is adjusted via 33, 34 based on a target air-fuel ratio for a given engine speed and load; Fig. 5; col. 6, lines 44-49, 61-62; col. 7, lines 49-58) and a target volume of the air and the fuel (a 
Kuzuyama fails to disclose the at least one temperature control device to control temperature of the fuel and maintaining the fuel at a temperature based on the target air-fuel ratio.
However, Rawlings discloses a system (Rawlings (Fig. 1; col. 4, lines 29-34)) including an air pathway (Rawlings (Fig 4 (54); col. 5, lines 12-14)) carrying air (Rawlings (air drawn through 54; col. 5, lines 12-14)) to an engine (Rawlings (an engine including combustion chamber 14; col. 5, line 12-14)), a fuel pathway (Rawlings (from fuel pump 100 to injector 18; Fig 1; col. 6, lines 41-44)) carrying fuel (Rawlings (fuel from fuel pump 100; Fig 1; col. 6, lines 41-44)) to the engine (Rawlings (engine including combustion chamber 14; Fig 1; col. 6, lines 31-35, 41-44)), a first temperature control device (Rawlings (Fig. 1 (94); col. 6, lines 15-24)) that controls and maintains an air temperature (Rawlings (a temperature of the air through 54; Fig 1; col. 6, lines 15-24)) and a second temperature control device (114 within element 18; Figs. 1-2; col. 6, lines 50-52, 60-68)) that controls and maintains a temperature of the fuel (Rawlings (a temperature of the fuel from pump 100 that passes through element 18; Figs. 1-2; col. 6, line 50-52, 60-68)), the system providing a desired air-fuel ratio (Rawlings (col. 8, line 1-16)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Kuzuyama by incorporating the teachings of Rawlings in order to provide a highly volatile fluid mixture capable of being substantially completely burnt within a combustion chamber.

Regarding claim 3, the modified invention of Kuzuyama discloses the system of claim 2, including: a controller (Fig. 1 (12); col. 3, lines 54-56) to control at least one function of the engine (including a functioning of at least actuators 23, 24; col. 4, line 64 to col. 5, line 2); at least one sensor (Fig. 1 (air temperature sensor 35 and a second coolant temperature sensor 40); col. 4, lines 59-63; col. 5, lines 5-11) electrically coupled to the controller (Fig. 1 (12); col. 4, line 64 to col. 5, line 11) and located within an environment of the engine (Fig. 1 (sensors 35 and 40 measure fluids that flow within an environment of the engine); col. 4, line 64 to col. 5, line 11) to: sense at least one property of the environment ( (Fig. 1 (sensors 35 and 40 sense an air temperature and a coolant temperature); col. 4, line 64 to col. 5, line 11); and send a data signal (col. 4, line 64 to 
Regarding claim 4, the modified invention of Kuzuyama discloses the system of claim 3, wherein the controller (12) controls the temperature control device (the controller 12 controls element 34; col. 4, line 64 to col. 5, lines 16-22) based on the data signal received from the sensor (Fig. 1; col. 4, line 64 to col. 5, lines 16-22), the temperature control device (33, 34); (Rawlings (114)) to change the temperature of the fuel (Rawlings (114 changes temperature of the fuel; col. 6, lines 50-52, 60-68), the air (33, 34 changes a temperature of the air; col. 4, line 31-34, 55-58), and the coolant (33, 34 collectively changes a temperature of the coolant in the embodiment where element 33 receives coolant to perform heat exchanging with the intake air; col. 4, lines 31-34, 55-58).
Regarding claim 5, the modified invention of Kuzuyama discloses the system of claim 3, wherein the controller (12), the sensor (35, 40), and the temperature control device (33, 34); (Rawlings(114)) function as a feedback loop (the operation of the system, shown in the flowchart of Fig 5, includes a feedback loop after completing step S8 to return to step S3; col. 4, line 64 to col. 5, line 41; col. 6, line 61-62; col. 7, line 20-23, 60-61; col. 8, line 38-39) to maintain the air (Fig. 1 (33, 34); col. 4, lines 31-34, 55-58), the 
Regarding claim 7, the modified invention of Kuzuyama discloses the system of claim 1, wherein the target air-fuel ratio (target air-fuel ratio for a given engine speed and load, best seen at steps S6 of Fig. 5) is determined based on a type of the fuel, the at least one characteristic of the engine, an elevation of operation of the engine, an ambient humidity, an ambient temperature, a load on the engine, or combinations thereof (the target air-fuel ratio is determined based on a load on the engine; Fig. 5; col. 6, lines 44-49, 61-62; col. 7, lines 49-58).
Regarding claim 8, the modified invention of Kuzuyama discloses the system of claim 3.
Kuzuyama fails to disclose wherein data representing the temperatures of the air and the fuel are obtained from a first sensor and a second sensor on a periodic basis or on a continuous basis.
However, Kuzuyama discloses that data representing the temperature of the air (air temperature sensor 35; Fig. 1; col. 4, line 59-63; col. 5, line 5-11) is obtained from a first sensor (Fig. 1 (35); col. 4, lines 59-63; col. 5, lines 5-11), Kuzuyama also discloses that an operation of the system (an operation of the system shown in the flowchart of Fig. 
Rawlings further discloses that data representing temperature of the fuel (Rawlings (data obtained from fuel temperature sensing means 144)) is obtained from a fuel sensor (Rawlings (Fig 6 (122))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Kuzuyama in view of Rawlings in order to regularly provide feedback as to whether a desired fluid mixture has been reached under a set of operating conditions.
Regarding claim 9, the modified invention of Kuzuyama discloses the system of claim 1, wherein the temperature control device (33, 34); (Rawlings (114)) controls the temperatures of the air (33, 34 controls a temperature of the air flow; Fig. 1; col. 4, lines 31-34, 55-58) and the fuel (Rawlings (114 controls a temperature of the fuel; Figs. 1-2; col. 6, lines 50-52, 60-68)) before introduction of the air and fuel into a combustion chamber of the engine (33, 34 controls a temperature of the air through element 25; Fig. 1; col. 4, lines 28-34, 55-58); (Rawlings (114 controls a temperature of the fuel before the fuel is injected into the manifold upstream of element 72; Figs. 1 and 2; col. 5, lines 52-57; col. 6, lines 50-52, 60-68).
Regarding claim 11, Kuzuyama discloses a method of controlling fluid temperature within an engine (a method of using the system of Fig. 1 to control a fluid temperature of air into engine 11; col. 3, lines 54-56; col. 4, lines 21-34, 55-58), comprising: determining a target air-fuel ratio (a target air-fuel ratio for a given engine speed and load, best seen with respect to steps S6 of Fig. 5; col. 6, lines 44-49, 61-62; col. 7, lines 49-58) based on 
Kuzuyama fails to disclose a second sensor, detecting a temperature of a fuel introduced into the engine; determining a target temperature of the fuel; and with a second control device, adjusting the temperature of the fuel before introduction into the combustion chamber of the engine.
However, Rawlings discloses a method (Rawlings (Fig 1; col. 4, lines 29-34)) including providing an air pathway (Rawlings (Fig. 1 (54); col. 5, lines 42-14)) carrying air (Rawlings (air drawn through element 54; col. 5, lines 12-14)) to an engine (Rawlings (Fig. 1 (14); col. 5, lines 12-14)), a fuel pathway (Rawlings ( Fig. 1 (from fuel pump 100 to injector 18); col. 6, lines 41-44)) carrying fuel (Rawlings (fuel from fuel pump 100; col. 6, lines 41-44)) to the engine (Rawlings (col. 6, lines 31-35, 41-44)), a first temperature control device (Rawlings (Fig. 1 (94); col. 6, lines 15-24)) that controls and maintains an air temperature (Rawlings (a temperature of the air through 54; col. 6, lines 15-24)), a sensor (Rawlings (Fig. 6 (122); col. 6, lines 63 to col. 7, line 4)) detecting a temperature of a fuel introduced into the engine (Rawlings (fuel introduced into engine including 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Rawlings in order to provide a highly volatile fluid mixture capable of being completely burnt within a combustion chamber.
Regarding claim 13, the modified invention of Kuzuyama discloses the method of claim 11, wherein the target air-fuel ratio is determined based on a type of the fuel, the at least one characteristic of the engine, an elevation of operation of the engine, an ambient humidity, an ambient temperature, a load on the engine, or combinations thereof (the target air-fuel ratio is determined based on a load on the engine; col. 6, lines 44-49, 61-62; col. 7, lines 49-58).
Regarding claim 16, Kuzuyama discloses a fluid temperature control feedback system (Fig. 1, controlling at least a flow of air and a flow of fuel to engine 11 in accordance with the flowchart of Fig. 5) comprising: a first sensor (Fig. 1 (35); col. 4, lines 59-63; col. 5, lines 5-11) to detect a temperature of air introduced into an engine (Fig. 1 (an air temperature through 25 to engine 11); col. 4, line 64 to col. 5, line 11); a controller (Fig. 1 (12); col. 3, lines 54-56) to determine a target temperature of the air (Fig. 5 (S6); col. 7, lines 49-52) and to meet a target air-fuel ratio (col. 7, lines 49-52); a first temperature control device (Fig. 1 (33, 34); col. 4, lines 31-34, 55-58) to adjust the 
Kuzuyama fails to disclose a second sensor to detect a temperature of a fuel introduced into the engine; a target temperature of the fuel; a second temperature control device to adjust the temperature of the fuel before introduction into the engine; and wherein data representing the temperature of the fuel as detected by the second sensor is used to instruct the second temperature control device.
However, Rawlings discloses a second sensor (Rawlings (Fig. 6 (122); col. 6, lines 63 to col. 7, line 4)) to detect a temperature of a fuel introduced into the engine (Rawlings (fuel introduced into engine including combustion chamber 14; Figs. 4, 6; col. 6, line 63 to col. 7, line 4)); a target temperature of the fuel (Rawlings (col. 6, line 63-68)); a second temperature control device (Rawlings (Figs. 1 and 2 (114 within injector 18); col. 6, lines 50-52, 60-68)) to adjust the temperature of the fuel (Rawlings (Figs. 1 and 2 (a temperature of the fuel from pump 100 that passes through injector 18); col. 6, lines 50-52, 60-68)) before introduction into the engine (Rawlings (Figs. 1 and 2 (114 controls a temperature of the fuel before the fuel is injected into the manifold upstream of intake valve 72 to the combustion chamber 14 of the engine; col. 5, lines 52-57; col. 6, lines 50-52, 60-68)); and wherein data representing the temperature of the fuel (Rawlings (Fig. 6 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Rawlings in order to provide a highly volatile fluid mixture capable of being substantially completely burnt within a combustion chamber.
Regarding claim 18, the modified invention of Kuzuyama discloses the system of claim 16, wherein the controller (12) uses the data representing the temperatures of the air (from sensor 35) and the fuel (Rawlings (from sensor 122)) to instruct the first temperature control device (33, 34) and the second temperature control device (Rawlings (144)) on a continuous basis (Fig. 5 (an operation of the system as shown in the flowchart occurs continuously); col. 6, lines 61-62; col. 7, lines 60-65) as the data is received from the first sensor (35) and the second sensor (Rawlings(122)).
Regarding claim 19, the modified invention of Kuzuyama discloses the system of claim 18, wherein the data representing the temperatures of the air (from sensor 35) and the fuel (Rawlings (from sensor 422)) are obtained from the first sensor (35) and the second sensor (Rawlings (122)) on a periodic basis or on a continuous basis (Fig. 5 (data is received from sensor 35 on a continuous basis as the system is operated using the flowchart); col. 4, lines 59-63; col. 5, lines 5-11; col. 6, lines 61-62; col. 7, lines 60-65); (Rawlings (Figs. 2 and 6 (data is obtained from the sensor 122 periodically to control an operation of 114; col. 6, line 63 to col. 7, line 4).
.

Claims 6, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuyama, in view of Rawlings as applied to claims 2, 11, and 16 above, and further in view of Krauss (US Patent No. 6,532,807), hereinafter “Krauss”.
Regarding claim 6, the modified invention of Kuzuyama discloses the system of claim 2, wherein the at least one temperature control device includes: a first temperature control device (Fig. 1 (33, 34); col. 4, lines 31-34, 55-58) to control a temperature of the air (Fig. 1 (air that passes through 25; col. 4, lines 31-34, 55-58), the first temperature control device (33, 34) being in thermal contact with the air pathway (Fig. 1 (25); col. 4, lines 31-34, 55-58); a second temperature control device (Rawlings (144)) to control a temperature of the fuel (Rawlings (Figs. 1 and 2 (temperature of the fuel from pump 400 that passes through injector 18); col. 6, lines 50-52, 60-68), the second temperature control (Rawlings (144)) device being in thermal contact with the fuel pathway (Rawlings 
The modified invention of Kuzuyama fails to disclose a third temperature control device to control a temperature of the coolant, the third temperature control device being in thermal contact with the coolant pathway.
Rather, Kuzuyama discloses the first temperature control device (33, 34) controlling both a temperature of the air (Fig. 1 (air that passes through 25); col. 4, lines 31-34, 55-58) and a temperature of the coolant (Fig. 1 (in the embodiment where the coolant is passing through 33 to perform heat exchanging with the intake air through 25; col. 10, lines 43-54).
Krauss discloses a system (Krauss (system of Fig 1; col. 3, lines 34-40)) including a coolant circuit (Krauss (Fig. 1 (lines 3 and 4 and bypass line 5 collectively); col. 3, lines 34-40) in communication with an engine (Fig. 1 (1); col. 3, lines 34-40) and a temperature control device (Fig. 1 (2, 6); col. 3, lines 34-40) that controls a temperature of coolant (Fig. 1 (a temperature of coolant passing through lines 3, 4, and 5; col. 3, lines 34-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Krauss in order to provide a separate cooling system to maintain the system at a desired temperature.
Regarding claim 12, the modified invention of Kuzuyama discloses the method of claim 11, the method further including: with a third sensor (Fig. 1 (40); col. 4, lines 59-63; col 5, lines 5-11), detecting a temperature of a coolant introduced into the engine (coolant introduced into the engine; col. 10, lines 43-46); with the controller (12), determining a 
The modified invention of Kuzuyama fails to disclose a third control device, adjusting the temperature of the coolant before introduction into the engine.
However, Krauss discloses a system (Krauss (Fig. 1; col. 3, lines 34-40)) including a coolant circuit (Krauss (Fig. 1 (lines 3 and 4 and bypass line 5 collectively; col. 3, lines 34-40)) in communication with an engine (Krauss (Fig. 1 (1); col. 3, lines 34-40)) and a temperature control device (Krauss (Fig. 1 (2, 6); col. 3, lines 34-40)) that controls a temperature of coolant (Krauss (Fig. 1 (a temperature of coolant passing through lines 3, 4, and 5); col. 3, lines 34-46)) before introduction into the engine (Krauss (Fig. 1 (1); col. 3, lines 34-46)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Krauss in order to provide a separate cooling system to maintain the system at a desired temperature.
Regarding claim 14, the modified invention of Kuzuyama discloses the method of claim 12, wherein adjusting the temperature of the air (via 33, 34), the fuel (Rawlings (via 144)), and the coolant includes (Krauss (2, 6)) heating the air, heating the fuel, heating the coolant, cooling the air, cooling the fuel, cooling the coolant, or combinations thereof (Fig. 1 (heating the air via 33, 34; col. 4, lines 31-34, 55-58)); (Rawlings (heating the fuel via 144; col. 6, lines 50-52, 60-68); (Krauss (Fig. 1; col. 3, lines 34-46)).

Kuzuyama fails to disclose a third temperature control device to adjust the temperature of the coolant before introduction into the engine.
Rather, Kuzuyama discloses the first temperature control device (33, 34) controlling both a temperature of the air (air that passes through 25; col. 4, lines 31-34, 55-58) and a temperature of the coolant (col. 10, lines 43-54).
Krauss discloses a system (Krauss (Fig. 1; col. 3, lines 34-40)) including a coolant circuit (Krauss (Fig. 1 (lines 3, 4 and bypass line 5); col. 3, lines 34-40)) in communication with an engine (Krauss (Fig. 1 (1); col. 3, lines 34-40)) and a temperature control device (Krauss (Fig. 1 (2, 6); col. 3, lines 34-40) that controls a temperature of coolant (a temperature of coolant passing through lines 3, 4, and 5; col. 3, lines 34-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Krauss in order to provide a separate cooling system to maintain the system at a desired temperature.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuyama, in view of Rawlings as applied to claims 1 and 11 above, and further in view of Nagasaki et al. (US Patent No. 8,200,412), hereinafter “Nagasaki”.
Regarding claim 10, the modified invention of Kuzuyama discloses the system of claim 1, further including: a fourth sensor (the system of Fig. 1 includes a first sensor 35, a second sensor 36, a third sensor 40, and a fourth sensor 41; col. 5, lines 3-11).
The modified invention of Kuzuyama fails to disclose that the fourth sensor detects a combustion efficiency of the air and fuel within the engine, wherein a controller controls the temperature control device to adjust the temperature of the air and the fuel based on the combustion efficiency.
However, Kuzuyama discloses a system (system of Fig. 1) further including a controller (Fig. 1 (12); col. 3, lines 54-56) controlling the temperature control device (33, 34) to adjust a temperature of the air (the controller 12 controls 33, 34; col. 4, line 64 to col. 5, lines 2, 16-22) based on sensor inputs (col. 4, line 64 to col. 5, lines 2, 16-22).
Rawlings discloses adjusting a temperature of the fuel (Rawlings (Figs. 1 and 2 (fuel from fuel pump 100, adjusted via 114 within injector 18); col. 6, lines 50-52, 60-68)) based on a sensor input (Rawlings (Fig. 6 (122); col. 6, lines 63 to col. 7, line 4).
Nagasaki discloses a system (Nagasaki (system of Fig. 1; col. 5, lines 3-6)) including a sensor (Nagasaki (Fig. 1 (24); col. 5, lines 22-26)) that detects a combustion efficiency of air and fuel within an engine (Nagasaki (Fig. 1; col. 5, lines 22-26; efficiency deemed to be determined as monitoring air/fuel ratio, to obtain a correct air/fuel ratio)), the sensor (Nagasaki (24)) coupled to a controller (Nagasaki (Fig. 1 (29); col. 5, lines 22-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kuzuyama by incorporating the teachings of Nagasaki in order to more efficiently operate the system to ensure that the fluid is burned as a desired under a set of operating conditions.
Regarding claim 15, the modified invention of Kuzuyama discloses the method of claim 11.
The modified invention of Kuzuyama fails to disclose further including: determining a combustion efficiency of the air and fuel within the engine; and adjusting the ratio of the air to the fuel based on the combustion efficiency.
However, Kuzuyama discloses the system (system of Fig. 1) further including a controller (Fig. 1 (12); col. 3, lines 54-56) controlling the temperature control device (33, 34) to adjust a ratio of the air to fuel (the controller 12 controls 33, 34 collectively; col. 4, line 64 to col. 5, lines 2, 16-22) based on sensor inputs (Fig. 1; col. 4, line 64 to col. 5, lines 2, 16-22).
Nagasaki discloses a system (Nagasaki (system of Fig 1; col. 5, lines 3-6)) including a sensor (Nagasaki (Fig. 1 (24); col. 5, lines 22-26)) that detects a combustion efficiency of air and fuel within an engine (Nagasaki (Fig. 1 (11); col. 5, lines 22-26; efficiency deemed to be determined monitoring air/fuel ratio, to obtain a correct air/fuel ratio)), the sensor (Nagasaki (24)) coupled to a controller (Nagasaki (Fig. 1 (29); col. 5, lines 22-26, 65-66)) to control the operation of the engine (Nagasaki (Fig. 4 (11); col. 5, line 65 to col. 6, line 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747